NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES SCHLIENZ,                                 No.    20-15755

                Plaintiff-Appellant,            D.C. No. 3:19-cv-08071-MTL-
                                                CDB
 v.

RICHARD PRATT, Interim Division                 MEMORANDUM*
Director of Health Services at Arizona
Department of Corrections,

                Defendant-Appellee,

and

CHARLES L. RYAN, Director, Arizona
Department of Corrections; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Michael T. Liburdi, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Arizona state prisoner James Schlienz appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference to

his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s dismissal under 28 U.S.C. § 1915A. Resnick v.

Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Schlienz’s action because Schlienz

failed to allege facts sufficient to state a plausible claim. See Flores v. County of

Los Angeles, 758 F.3d 1154, 1159 (9th Cir. 2014) (to state a failure-to-train claim,

a plaintiff must show that the official “was deliberately indifferent to the need to

train subordinates”); Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)

(supervisory liability under § 1983 requires “knowledge of and acquiescence in

unconstitutional conduct” by subordinates); Hebbe v. Pliler, 627 F.3d 338, 341-42

(9th Cir. 2010) (although pro se pleadings are construed liberally, a plaintiff must

present factual allegations sufficient to state a plausible claim for relief).

      The district court did not abuse its discretion by dismissing the third

amended complaint without leave to amend because further amendment would

have been futile. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034,

1041 (9th Cir. 2011) (setting forth standard of review and explaining that dismissal

without leave to amend is proper when amendment would be futile).

      We do not consider claims from Schlienz’s earlier complaints that were


                                            2                                    20-15755
dismissed with leave to amend because Schlienz failed to replead them in his

operative complaint. See Lacey v. Maricopa County, 693 F.3d 896, 911 (9th Cir.

2012) (en banc) (claims dismissed with leave to amend are waived if not repled).

      Schlienz’s motion to proceed in forma pauperis (Docket Entry No. 6) is

denied as unnecessary. See Fed. R. App. P. 24(a)(3).

      All other pending motions and requests are denied.

      AFFIRMED.




                                        3                                  20-15755